Case 20-71228-pmb         Doc 119     Filed 03/10/21 Entered 03/10/21 17:45:45              Desc Main
                                     Document      Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

  IN RE:
                                                          CHAPTER 11
  AREU STUDIOS, LLC,
                                                          CASE NO. 20-71228-PMB
            Debtor.

              BALLOT FOR ACCEPTING OR REJECTING DEBTORS’ PLAN
         The Plan referred to in this ballot can be confirmed and thereby made binding on you if it
 is accepted by the holders of two-thirds in amount and more than one-half in number of claims in
 each Class. If the required acceptances are not obtained, the Plan may nevertheless be confirmed
 if the Court finds that the plan accords fair and equitable treatment to the Class or Classes rejecting
 it and otherwise satisfies the requirements of Section 1129(b) of the Code.

     TO HAVE YOUR VOTE COUNT, YOU MUST COMPLETE AND RETURN THIS
 BALLOT ON OR BEFORE March 10, 2021 TO:

                                   Clerk, U.S. Bankruptcy Court
                                       1340 U.S. Courthouse
                                     75 Ted Turner Drive, SW
                                      Atlanta, GA 30303-3367

 You must also deliver a copy of the completed, signed ballot to Debtors’ Attorney at: Jones &
 Walden LLC, 699 Piedmont Ave, NE, Atlanta, Georgia 30309, Attn: Cameron M. McCord
 The undersigned is a holder of [check one:]
       ___ a secured claim
       ___ an unsecured claim
       _x__ other: Cinelease’s Contract is assumed as amended and extended on March 1, 2021

 Class 3 hereby:
 __x____ Accepts        ______ Rejects Debtors’ Plan of Reorganization

 Date: 3/10/2021                                Creditor: Cinelease, Inc.

                                                /s/ Henry F. Sewell, Jr.
                                                Henry F. Sewell, Jr.
                                                Georgia Bar No. 636265
                                                2964 Peachtree Road NW, Suite 555
                                                Atlanta, GA 30305
                                                (404) 926-0053
                                                hsewell@sewellfirm.com
                                                Counsel to Cinelease, Inc.
Case 20-71228-pmb       Doc 119    Filed 03/10/21 Entered 03/10/21 17:45:45           Desc Main
                                  Document      Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on March 10, 2021, a copy of the foregoing Ballot was served by the

 Court’s CM/ECF system on all counsel of record registered in this case through CM/ECF.




                                             /s/ Henry F. Sewell
                                             Henry F. Sewell, Jr.




                                                2
